EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 31-34 of the application have been amended as follows: 

31. (New) A non-transitory computer-readable medium storing computer-readable instructions that, when executed by a processor, cause the processor to produce a medication label that includes prescription information and instructions in a standardized format, the non-transitory computer-readable medium comprising: 
a translation rules data storage module that, when executed by a processor of a pharmacy management server, causes the processor of the pharmacy management server to store a plurality of translation rules and token category definitions on a memory of the pharmacy management server; 
a prescription information data receiving module that, when executed by a processor of a remote medical facility computing device, causes the processor of the remote medical facility computing device to receive prescription information data in response to a medical professional entering the prescription information via a user interface of the medical facility computing device, wherein the prescription information defines a medical facility prescription format; 
a prescription information data transmission module that, when executed by the processor of the pharmacy management server, causes the processor of the pharmacy management server to: 
automatically receive the prescription information data from the medical facility computing device and, in response to receiving the prescription information data, execute an automated prescription translation module that causes the processor of the pharmacy management server to: 
parse the prescription information; 
in response to the parsing, determine whether an exit condition is satisfied for ceasing the automated prescription translation process; and 
control the automated prescription translation process to cease when the exit condition is satisfied, wherein the exit condition is satisfied if more than three directions for administering a medication is identified in the prescription information; 
in response to the parsing, and when the exit condition is not satisfied, tag a word included in the prescription information that satisfies a token category definition with a corresponding token; 
modify the prescription information by modifying the word tagged with the token according to a translation rule corresponding to the token; 
generate a final instruction wrapper including the modified prescription information; and 
transmit the final instruction wrapper to a pharmacy computing device; and 
a medication label production module that, when executed by a processor of the pharmacy computing device, causes the processor of the pharmacy computing device to, in response to receiving the final instruction wrapper from the pharmacy management server, automatically produce the medication label via a printer that is locally connected to the pharmacy computing device, wherein the medication label includes the prescription information and instructions in a standardized format, based on the final instruction wrapper.

32. (New) The non-transitory computer-readable medium of claim 31, wherein the word includes at least one lowercase letter and the token is a lowercase letter token, and wherein the processor is further configured to modify the word according to a pre-processing translation rule that modifies the at least one lowercase letter included in the word into an uppercase letter.

33. (New) The non-transitory computer-readable medium of claim 31, wherein the word includes at least one extra space in-between a next word in the prescription information and the token is an extra space token, and wherein the processor is further configured to modify the word according to a pre-processing translation rule that modifies the at least one extra space into a single space.

34. (New) The non-transitory computer-readable medium 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 23 and 26-34, as filed December 12, 2020 and as recited in the Examiner’s Amendment above, are allowed.

Reasons for Allowance
Regarding the previous rejection under 35 U.S.C. §101, after reconsideration of the rejection in view of the amendments and arguments, it is determined that the claims amount to a practical application under step 2A, prong 2. Specifically the claims recite an improvement to the technological field of electronic prescriptions by automatically generating a prescription label in a standardized format based on electronically submitted prescription information regardless of the type, notation or verbiage of the submitted information. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686